DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9, 11-13, and 24-32 were previously pending.  Claims 2, 4-9, 11-13, 26, 29-32 were amended, claims 1, 3, 24-25, and 28 were canceled, and new claim 33 was added in the reply filed August 12, 2021.  Claims 2, 4-9, 11-13, 26-27, and 29-33 are currently pending. 

Response to Arguments
Applicant's citation to ¶ 0105 (Remarks, 9) overcomes the previous rejection made under § 112(a) and it is withdrawn.  However, the new claim amendments introduce new matter not supported by this section or elsewhere. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that claim 33 "does not recite a mathematical relationship" (Remarks, 9) but does not explain why those identified in the claims do not fit in the category.  Applicant also argues that the claim "does not recite purchase transactions or other activities that might be associated with a commercial interaction."  Remarks, 9.  The abstract category of certain methods or organizing human activities is not that limited and is broad enough to include analyzing utility usage data from a utility customer (which is associated with a commercial interaction).  See examples listed in MPEP 2106.04(a)(2)(II).
Applicant also argues that the claims recite additional elements that integrate the abstract idea into a practical application.  The arguments mention the utility server, meters, endpoints, and physical utilities grid (Remarks, 10), but do not address the findings made in the rejection that these are mere a general link to a technological environment/field-of-use and data gathering activities.  With respect to "causing distribution," Applicant does not explain why "adequate distribution of utilities is a technical problem, and this technical problem is solved by the process set forth in the Diehr (see Remarks, 10-11), the invention is closer in its nature to Parker v. Flook—broadly "causing distribution" of utilities through no specific means at all only amounts to an insignificant application.  "The notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula." Parker v. Flook, 437 U.S. 584, 590 (1978).  
Applicant argues with slightly more specificity that "any mathematical operations related to determining peak utility demands are usefully applied in the present claims to cause distribution of a selected amount of utilities resources, in order to lessen the possibility of overburdening or undersupplying a utilities grid."  Remarks, 11.  However, there is no sufficient technical explanation in the Specification to support this assertion.  It is not mentioned in the Specification—the closest it comes is this single sentence in ¶ 0105: "By using the SQMD to provision enough capacity, resources may be saved because demand is more accurately determined."  See October 2019 Update: Subject Matter Eligibility, pg. 12. ("if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology").  Applicant has not improved on any technical aspects of utility distribution.  Instead, Applicant's invention is an improved mathematical analysis technique to be applied in that field-of-use.   
Applicant's arguments that the claims recite "significantly more" (Remarks, 11) are also not persuasive for reasons already of record (Final Rejection mailed 1/28/2021, ¶ 5).  Gathering and calibrating utility data are not additional elements.  It is a SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) ("selection and mathematical analysis of information" and "creation and manipulation of legal obligations such as contracts").  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  There are no similarities to the unconventional network architecture of BASCOM (see Remarks, 12).  The claims only mention a conventional physical distribution grid with conventional meters used to distribute electricity.  Accordingly, the rejection is maintained. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks antecedent basis for the claim terms "utility endpoints" and "predicted."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-9, 11-13, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites "causing distribution, by the utility server, of utility resources to a plurality of utility endpoints over the physical grid to meet a peak demand predicted for the plurality of utility endpoints during a second time period, wherein the peak demand is predicted based at least in part on the calibrated interval data measurements."  Claim 33 "recites causing distribution, by the virtual distribution utility server, of a first amount of utility resources over the physical utilities grid to utility endpoints associated with a first group of retail utility meters during a second time period, wherein the first amount of utility resources is determined based at least in part on the peak utility demands predicted for the first group of retail utility meters during the second time period; and causing distribution, by the virtual distribution utility server, of a second amount of utility resources over the physical utilities grid to utility endpoints associated with a second group of retail utility meters during the second time period, wherein the second amount of utility resources is different from the first amount and is determined based at least in part on the peak utility demands predicted for the second group of retail utility meters during the second time period."
The only section that supports distribution of utilities is ¶ 0105: "Additionally, curves 701-703 may be used to determine the peak demand of a particular group of consumers. Additionally, it may be used to provision utility resource capacity that exceeds the load profile or measured peak demand."  This does not offer support for 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-7, and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the peak utility demands predicted for the first group of retail utility meters during the second time period" and "the peak utility demands predicted for the second group of retail utility meters during the second time period."  There is insufficient antecedent basis for these limitations in the claim.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-9, 11-13, 26-27, and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 2, 4-9, 11-13, 26-27, and 29-33, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the most comprehensive independent claim 33—including identifying peak utility demands at a plurality of groups of retail utility meters that are coupled to a physical utilities grid, for each group of retail utility meters: communicate with each retail utility meter in the respective group of retail utility meters to receive, from the corresponding retail utility meter, interval data measurements collected by the corresponding retail utility meter that each indicate utility resource consumption over the physical utilities grid during a corresponding time interval; store the received interval data measurements; access register data indicating a measurement of total utilities consumption during a first time period; generate calibrated interval data measurements by applying a calibration factor to the stored interval data measurements, the calibration factor determined based at least in part on a difference between a sum of a plurality of the interval data measurements collected during the first time period and the register data for the first time period; and determine the peak utility demands at the respective group of retail utility meters based on the calibrated interval data measurements; causing distribution of a first amount of utility resources over the physical utilities grid to utility endpoints associated with a first group of retail utility meters during a second time period, wherein the first amount of utility resources is determined based at least in part on the peak utility demands predicted for the first group of retail utility meters during the second time period; and causing distribution of a second amount of utility resources over the physical utilities grid to utility endpoints associated with a second group of retail utility meters during the second time period, wherein the second amount of utility resources is different from the first amount and is determined based at least in part on the peak utility demands predicted for the second group of retail utility meters during the second time period.  Independent claims 8 & 26 recite the same abstract limitations albeit more broadly. 
This qualifies as a method of organizing human activities because it recites collecting, analyzing, and reporting electricity customer usage over a time period (i.e., according to the Specification, a billing cycle), which are commercial interactions including business relations.  Additionally, aside from the data gathering equipment and general technological environment/field of use (addressed below), it recites purely mathematical relationships and calculations (i.e., mathematically comparing and manipulating numerical metering/billing data (summing data, determining products of data sets, calculating and applying factors, etc.)).  That the measurements are about consumption over a physical grid does not exclude them from being abstract, because "even if a process of collecting and analyzing information is limited to particular content or a particular source, that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) (citing Electric Power Grp.—a case which also involved an ineligible abstract idea of collecting power grid metrics).  There are also no technical details of "causing distribution… of utility resources" recited.  This broad limitation encompasses basic economic and commercial practices such as placing an order for electricity on an energy marketplace, or a utility provider generally provisioning a customer with electricity.  See ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019) (broadly turning on and off the electricity flow at a vehicle charging station held to be an abstract idea). 
It shares strong similarities with other abstract ideas held to be non-statutory by the courts (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information of a utility usage time period, then displaying the results).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another 
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (a virtual distribution utility server including a processor and non-transitory computer readable storage medium, a non-relational database—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, and transmitting data).  
Even if the limitations regarding retail utility meters that are coupled to a physical utilities grid are considered to be additional elements, they are merely used for pre-solution data gathering activities (similar to using the Internet to gather data to be analyzed on credit card transactions in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) or selecting information in a power-grid environment for collection, analysis and display in Electric Power Grp.).  Additionally, even if the limitations regarding causing distribution of utility resources are considered to be additional elements, this is an insignificant application or post-solution activity (similar to printing or downloading menus after they have been generated in Ameranth
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (utility server, processor, non-transitory computer readable storage medium storing program code, non-relational database—see published Specification ¶¶ 0092-95 & 106 describing these at a high level of generality and in a manner that indicates that the additional 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).   
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented.  Claims 2 & 27 further limit the abstract idea by gathering more mathematical commercial data.  Claims 7 & 32 further limit the abstract idea by reciting commercial data from a specific kind of customer.  Claims 9-13 recite abstract limitations already addressed above.  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., the generic utility server).  Although claims 4-6 & 29-31 recite different kinds of meters at a high level, these only amount to further limiting data gathering activities (see MPEP 2106.05(g)). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (different kinds of meters of claims 4-6 & 29-31), these do not amount to significantly more because the Specification also indicates this is the routine use of known elements for the same reasons presented with respect to the elements in the independent claims above (see ¶¶ 0031-35 describing acquiring metering data from these meters at a high level of generality, including how utilities "typically" collect the data from them).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Al-Otaibi, et al., Feature Construction and Calibration for Clustering Daily Load Curves from Smart-Meter Data, IEEE Transactions on Industrial Informatics, Vol. 12, No. 2, Apr. 2016, pgs. 645-654 (Reference U of the attached PTO-892) relates to metering wholesale energy transactions using retail meter data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/DANIEL VETTER/Primary Examiner, Art Unit 3628